     Case 3:20-cv-02439-AJB-MDD Document 17 Filed 08/04/21 PageID.37 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MYCHAL ANDRA REED,                                 Case No.: 3:20-cv-2439-AJB-MDD
     CDCR #AE-9821,
12
                                       Plaintiff,       ORDER DENYING MOTION TO
13                                                      DISMISS COMPLAINT AND
                         vs.                            EXPUNGE FILING FEE
14
     GAVIN NEWSOM, SAL URIBE,                           [ECF No. 16]
15   ALONDRA RUIZ, PAULETTE
16   NANDER, M.D., et al.,
17                                  Defendants.
18
19         On November 11, 2020, Mychal Andra Reed (“Plaintiff”), incarcerated at R.J.
20   Donavan Correctional Facility (“RJD”) in San Diego, California and proceeding pro se,
21   filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 in the United
22   States District Court for the Northern District of California. (See Compl., ECF No.
23   1.) Plaintiff also filed two Motions to Proceed In Forma Pauperis (“IFP”) pursuant to 28
24   U.S.C. § 1915(a) along with a copy of his prison trust account statement. (See ECF Nos.
25   3 & 5.) On December 10, 2020, the District Court for the Northern District of California
26   concluded venue was more appropriate in the Southern District of California and ordered
27   the case transferred to this Court. (See ECF No. 7.) On March 1, 2021, Plaintiff filed a
28   “Motion to Transfer Case Back to Northern District.” (ECF No. 13.)
                                                    1
                                                                              3:20-cv-2439-AJB-MDD
     Case 3:20-cv-02439-AJB-MDD Document 17 Filed 08/04/21 PageID.38 Page 2 of 5



 1         On June 25, 2021, this Court granted Plaintiff’s Motion to Proceed In Forma
 2   Pauperis, dismissed his Complaint without prejudice for failure to state a claim under 28
 3   U.S.C. § 1915(e)(2)(B) and § 1915A and denied Plaintiff’s Motion to Transfer. (ECF No.
 4   14.) Plaintiff has now filed a “Motion to Dismiss Complaint and Expunge Filing Fee.”
 5   (ECF No. 16.)
 6   I.    Motion to Expunge Filing Fee
 7         In his motion, Plaintiff request the Court “expunge” his filing fee. (Id. at 1–2.)
 8   When the Court granted Plaintiff’s Motion to Proceed In Forma Pauperis pursuant to 28
 9   U.S.C. § 1915(b)(1), no initial partial filing fee was assessed because Plaintiff had no
10   funds in his prison trust account. However, Plaintiff was expressly advised that as a
11   prisoner bringing a civil action in forma pauperis, he was “required to pay the full amount
12   of a filing fee,” albeit in installments as available pursuant to the formula provided by 28
13   U.S.C. § 1915(b)(2), and regardless of outcome. (See ECF No. 14 at 3 (citing 28 U.S.C.
14   § 1915(b)(1) & 2; Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).)
15          “Reacting to ‘a sharp rise in prisoner litigation,’ Woodford v. Ngo, 548 U.S. 81, 84
16   (2006), Congress in 1996 enacted the PLRA, which installed a variety of measures
17   ‘designed to filter out the bad claims [filed by prisoners] and facilitate consideration of
18   the good,’ Coleman v. Tollefson, 575 U.S. 532, 535 (2015) (quoting Jones v. Bock, 549
19   U.S. 199, 204 (2007) (alteration in original).” Bruce v. Samuels, 577 U.S. 82, 85 (2016).
20   “Among those measures, Congress required prisoners to pay filing fees for the suits or
21   appeals they launch.” Id. “The provisions on fee payment, set forth in 1915(b), read:
22                (1) . . . [I]f a prisoner brings a civil action or files an appeal in forma
           pauperis, the prisoner shall be required to pay the full amount of a filing fee.
23
           The court shall assess and, when funds exist, collect, as a partial payment of
24         any court fees required by law, an initial partial filing fee of 20 percent of
           the greater of—
25
26   ///
27   ///
28   ///
                                                   2
                                                                                3:20-cv-2439-AJB-MDD
     Case 3:20-cv-02439-AJB-MDD Document 17 Filed 08/04/21 PageID.39 Page 3 of 5



 1                       (A) the average monthly deposits to the prisoner’s account; or
 2
                         (B) the average monthly balance in the prisoner's account for
 3                the 6–month period immediately preceding the filing of the complaint
                  or notice of appeal.
 4
 5                (2) After payment of the initial partial filing fee, the prisoner shall be
           required to make monthly payments of 20 percent of the preceding month’s
 6
           income credited to the prisoner’s account. The agency having custody of the
 7         prisoner shall forward payments from the prisoner’s account to the clerk of
           the court each time the amount in the account exceeds $10 until the filing
 8
           fees are paid.
 9
10   Id. at 85–86 (citing 28 U.S.C. § 1915(b)(1), (2) (emphasis added)). “The monthly
11   installment scheme described in § 1915(b)(2) also applies to costs awarded against
12   prisoners when they are judgment losers.” Bruce, 577 U.S. at 86. (citing § 1915(f)(2)(B)).
13         Thus, § 1915 no longer provides any authority for courts to waive full payment of
14   the filing fee required by § 1915(b)(1), or return any portion of the filing fee he has
15   already paid, after the civil action has been consolidated, settled, or dismissed for any
16   reason. See e.g., Johnson v. Darr, No. 3:10-CV-2334-WQH-POR, 2018 WL 5246597, at
17   *2 (S.D. Cal. Oct. 22, 2018); Avery v. Paramo, No. 3:13-CV-2261-BTM-DHB, 2015 WL
18   5228034, at *3 (S.D. Cal. Sept. 8, 2015); Wilson v. Calif. Dep’t of Corrs., No. 3:13-CV-
19   1455-BTM-JLB (S.D. Cal. Oct. 30, 2014); Adams v. Maricopa Cty. Sheriff’s Office, 10-
20   CV-1558-PHX-RCB, 2010 WL 4269528 at *1–2 (D. Ariz. Oct. 25, 2010) (denying
21   prisoner’s motion to stop withdrawal of trust account funds pursuant to § 1915(b) and
22   noting that “[t]he decision to file and prosecute this case was made by Plaintiff before he
23   filed [his] case. Having filed [it], [he] and the Court are both statutorily limited by the
24   strictures of 28 U.S.C. § 1915.”).
25         Plaintiff argues he is entitled to have his fee “expunged” because the case was
26   improperly transferred to this Court from the United States District Court for the
27   Northern District of California. (See ECF No. 16 at 1–2.) As discussed in this Court’s
28   previous Order, venue may be raised by a court sua sponte where the defendant has not
                                                    3
                                                                                 3:20-cv-2439-AJB-MDD
     Case 3:20-cv-02439-AJB-MDD Document 17 Filed 08/04/21 PageID.40 Page 4 of 5



 1   yet filed a responsive pleading and the time for doing so has not run. Costlow v. Weeks,
 2   790 F.2d 1486, 1488 (9th Cir. 1986). Section 1391(b) of Title 28 of the U.S. Code
 3   provides, in pertinent part, that a “civil action may be brought in–(1) a judicial district in
 4   which any defendant resides, if all defendants are residents of the State in which the
 5   district is located; [or] (2) a judicial district in which a substantial part of the events or
 6   omissions giving rise to the claim occurred, or a substantial part of property that is the
 7   subject of the action is situated[.]” 28 U.S.C. § 1391(b); Costlow, 790 F.2d at 1488;
 8   Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 842 (9th Cir. 1986). “The
 9   district court of a district in which is filed a case laying venue in the wrong division or
10   district shall dismiss, or if it be in the interests of justice, transfer such case to any district
11   or division in which it could have been brought.” 28 U.S.C. § 1406(a).
12          Here, while Plaintiff’s Complaint does include some allegations pertaining to an
13   incident at Pelican Bay State Prison, located in the Northern District of California, none
14   of the individuals described in the incident are named as Defendants. Plaintiff’s
15   remaining allegations stem from incidents alleged to have happened in prisons located in
16   the Eastern District of California, the Central District of California, and the Southern
17   District of California. The transfer of the case to this Court was not improper because the
18   bulk of Plaintiff’s allegations relate to incidents which took place at RJD, located in the
19   Southern District of California. (See ECF No. 1-4 at 23–39.) Moreover, even if the case
20   had not been transferred to this Court, Plaintiff’s IFP would still have been granted and
21   Plaintiff’s trust account funds garnished. See Bruce, 577 U.S. at 86.
22          Finally, Plaintiff asks the Court to “dismiss” his Complaint so that it can refund his
23   filing fee. (ECF No. 16 at 3.) But Plaintiff’s Complaint has already been dismissed
24   without prejudice pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A. (See ECF No. 14.) 1
25   And, to the extent Plaintiff seeks voluntary dismissal under Federal Rule of Civil
26
27
     1
      Plaintiff was granted leave to file an amended complaint but he has not yet timely complied with the
28   Court’s June 25, 2021 Order. (See ECF No. 14 at 13–14),
                                                        4
                                                                                        3:20-cv-2439-AJB-MDD
     Case 3:20-cv-02439-AJB-MDD Document 17 Filed 08/04/21 PageID.41 Page 5 of 5



 1   Procedure 41(a), the court nevertheless lacks the authority to refund a filing fee. See
 2   Green v. Bank of Am., No. 2:12-CV-02093-GEB, 2012 WL 5032414, at *1 (E.D. Cal.
 3   Oct. 17, 2012) (collecting cases); see also Thompson v. San Jose Police Dep’t, Case No.
 4   05-CV-2195 JF-PVT, 2006 WL 1141324, at *1 (N.D. Cal. May 1, 2006) (refusing to
 5   grant refund of filing fee after pro se plaintiff voluntarily dismissed action under Rule
 6   41(a)); Grindling v. Martone, Case No. 12-CV-00361-LEK-BMK, 2012 WL 4502954, at
 7   * 1-2 (D. Haw. Sept. 28, 2012) (refusing to refund filing fee where pro se prisoner
 8   voluntarily dismissed case); Killian v. Panetta, Case No. 12-CV-828-JLS-DHB, 2013
 9   WL 41138399, at *3 (S.D. Cal. Aug. 13, 2013) (refusing to refund appellate filing fee to
10   pro se plaintiff where Ninth Circuit dismissed appeal before briefing filed); Goins v.
11   Decaro, 241 F.3d 260, 261 (2nd Cir. 2001) (concluding fee-paying litigants have no
12   opportunity to obtain a refund of their filing fees in the event they withdraw their
13   appeals).
14   II.   Conclusion and Order
15         For the reasons discussed above, Plaintiff’s “Motion to Dismiss Complaint and
16   Expunge Filing Fee” is DENIED. (ECF No. 16.)
17         IT IS SO ORDERED.
18   Dated: August 4, 2021
19
20
21
22
23
24
25
26
27
28
                                                   5
                                                                               3:20-cv-2439-AJB-MDD
